Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 and 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation “the laminate comprised of polyolefin filaments and maintains the hydrostatic head and MVTR properties after exposure to cleaning with bleach in conformance with hospital cleaning procedures for Class II medical devices” in combination with the other structure present in claim 1 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be set forth or maintained.  Specifically, US2002/0148047 to Corzani et al (“Corzani”) teaches a mattress cover comprising top and bottom panels, panels sealed around at least 60% of a periphery to create a cavity configured to receive a support structure and further teaches the use of a breathable material impervious enough to inhibit liquids.  Corzani does not teach a polyolefin non-woven material having a MVTR of at least 400g/m^2/day or a hydrostatic head greater than 100cm or that the material would be capable of maintaining said properties after cleaning as described. US6238767 to McCormack et al (“McCormack”) teaches a laminate polyolefin non-woven material having a MVTR of at least 400g/m^2/day and a hydrostatic head greater than 100cm for use in the medical field.  McCormack does not teach that the material maintains the hydrostatic head and MVTR properties after exposure to cleaning with bleach in conformance with hospital cleaning procedures for Class II medical devices.”  Subsequent Applicant’s amendments, Examiner reconsidered these references and conducted an updated, thorough search of the body of prior art. However, Examiner found no single disclosure previously relied upon or subsequently discovered, that taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Furthermore, although the available prior art teaches some of the individual elements of the recited claims, Examiner did not find every element taught by the art discovered, much less find it obvious to combine what elements were taught [MPEP § 2142] to make a 35 USC § 103 rejection.
	The combination of structure present in claim 14 was not found in the prior art of record. In particular, the limitation “the laminate comprised of polyolefin filaments and maintains the hydrostatic head and MVTR properties after cleaning with bleach at a level adequate to kill C. difficile” in combination with the other structure present in claim 14 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 14 may be set forth or maintained.  Specifically, US8434175 to Wright et al (“Wright”) teaches a single use patient use mattress cover, configured to secure around a mattress, comprising a non-woven polyolefin material.  Wright does not teach the polyolefin non-woven material passing ASTM1670 or 1671 tests, having a MVTR of at least 400g/m^2/day but less than 7500g/m^2/day or a hydrostatic head greater than 100cm. US6238767 to McCormack et al (“McCormack”) teaches a laminate polyolefin non-woven material passing ASTM1670 or 1671 tests having a MVTR of at least maintains the hydrostatic head and MVTR properties after cleaning with bleach at a level adequate to kill C. difficile.”  Subsequent Applicant’s amendments, Examiner reconsidered these references and conducted an updated, thorough search of the body of prior art. However, Examiner found no single disclosure previously relied upon or subsequently discovered, that taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Furthermore, although the available prior art teaches some of the individual elements of the recited claims, Examiner did not find every element taught by the art discovered, much less find it obvious to combine what elements were taught [MPEP § 2142] to make a 35 USC § 103 rejection.
The combination of structure present in claim 36 was not found in the prior art of record. In particular, the limitation “the laminate comprised of polyolefin filaments and maintains the hydrostatic head and MVTR properties after cleaning with bleach at a level adequate to kill C. difficile” in combination with the other structure present in claim 36 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 36 may be set forth or maintained.  Specifically, US2002/0148047 to Corzani et al (“Corzani”) teaches a mattress cover comprising top and bottom panels, panels sealed around at least 60% of a periphery to create a cavity configured to receive a support structure and further teaches the use of a breathable material impervious enough to inhibit liquids.  Corzani does not teach a polyolefin non-woven material having a MVTR of at least 400g/m^2/day or a hydrostatic head greater than 100cm or maintains the hydrostatic head and MVTR properties after cleaning with bleach at a level adequate to kill C. difficile.”  Subsequent Applicant’s amendments, Examiner reconsidered these references and conducted an updated, thorough search of the body of prior art. However, Examiner found no single disclosure previously relied upon or subsequently discovered, that taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Furthermore, although the available prior art teaches some of the individual elements of the recited claims, Examiner did not find every element taught by the art discovered, much less find it obvious to combine what elements were taught [MPEP § 2142] to make a 35 USC § 103 rejection.
The combination of structure present in claim 37 was not found in the prior art of record. In particular, the limitation “the laminate comprised of polyolefin filaments and maintains the hydrostatic head and MVTR properties after exposure to cleaning with bleach in conformance with hospital cleaning procedures for Class II medical devices” in combination with the other structure present in claim 37 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 37 may be set forth or maintained. 	Specifically, US8434175 to Wright et al (“Wright”) teaches a single use patient use mattress cover, configured to secure around a mattress, comprising a non-woven polyolefin material.  Wright does not teach the maintains the hydrostatic head and MVTR properties after exposure to cleaning with bleach in conformance with hospital cleaning procedures for Class II medical devices.”  Subsequent Applicant’s amendments, Examiner reconsidered these references and conducted an updated, thorough search of the body of prior art. However, Examiner found no single disclosure previously relied upon or subsequently discovered, that taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Furthermore, although the available prior art teaches some of the individual elements of the recited claims, Examiner did not find every element taught by the art discovered, much less find it obvious to combine what elements were taught [MPEP § 2142] to make a 35 USC § 103 rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 10, filed 02/25/2021, with respect to 35 USC 103 rejections of claims 1-21 have been fully considered and are persuasive in light of the amended claims.  The 35 USC 103 rejections of claims 1-21 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619